Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Claim 1 has been amended to recite “the processing unit is configured to process the first image from the camera……….For at least the foregoing reasons, claim 1 and its dependent claims should be allowable over Forbes, Schofield, Pawlicki, and their combination.”
	The applicant is incorrectly assessing the references of record, and what they teach.  Applicant’s representative contends that Pawlicki ONLY teaches detection of forward facing vehicles, based on signals from forward facing cameras.  However, Pawlicki CLEARLY teaches that the cameras are facing multiple directions around the perimeter of the vehicle, including a rearward direction(see: Pawlicki, figures 1 and 2), and as well, Pawlicki clearly states that the lane change assist system of Pawlicki is operable to detect and identify vehicles or other objects of interest that are side-wardly and/or rear-wardly of the subject vehicle(see: sec[0093]).  The applicant’s arguments were based on only one aspect of the Pawlicki invention, but clearly, Pawlicki teaches the subject matter that is claimed in the present invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687